Citation Nr: 0739684	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  03-15 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In May 2006, the Board, in 
pertinent part, denied entitlement to service connection for 
a right shoulder disability.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2007, VA and the 
appellant filed a Joint Motion to Partially Vacate and 
Partially Remand which was granted by the Court that month.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion agree that the Board found 
that the veteran was entitled to the presumption that his 
right shoulder was sound at induction.  The Joint Motion, 
however, found that the Board failed to explain why it relied 
on a medical finding that the disorder began prior to 
enlistment, and why the Board found that any in-service right 
shoulder pathology was acute and transitory in light of a VA 
examiner's finding that over the course of 37 years it had 
developed into osteoarthritis.  Hence, the parties agreed 
that it was necessary to secure a medical opinion which 
addressed the nature and etiology of the appellant's right 
shoulder disorder.

Therefore, this case is REMANDED for the following action:

1.  The RO should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish a disability 
rating and an effective date, including; 
notice of what evidence, if any, the veteran 
is expected to obtain and submit, what 
evidence will be retrieved by the VA, and 
inform the veteran that he should provide 
any evidence in his possession that pertains 
to the claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); 38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any current right shoulder 
disability.  The claims file must be 
provided to and reviewed by the examining 
physician prior to the examination.  The 
examiner is notified that she/he must 
presume that the veteran's right shoulder 
was sound at his May 1968 service induction.  
Further, the examiner must address whether 
it is at least as likely as not, (i.e. is 
there a 50/50 chance), that the appellant's 
current osteoarthritis is related to in-
service shoulder complaints.  Finally, the 
examiner must address whether it is at least 
as likely as not that the medical record 
supports a finding of a post-service 
continuity of symptomatology.  In addressing 
whether there has been a post service 
continuity of symptomatology the examiner 
must consider and address the December 2004 
VA examination report.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner must be 
accomplished and any such results must be 
included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided.  

3.  The veteran is hereby notified that it 
is his responsibility to report for all VA 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the veteran 
does not report for any ordered examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that they it is 
in complete compliance with the directives 
of this REMAND.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.  

5.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, he 
and his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

